                                 Case 2:19-cv-00373-APG-NJK Document 218
                                                                     217 Filed 09/09/21 Page 1 of 2



                       1       PATRICK H. HICKS, ESQ., Bar # 04632
                               KELSEY E. STEGALL, ESQ., Bar # 14279
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:     702.862.8800
                               Fax No.:       702.862.8811
                       5       Email: phicks@littler.com
                                      kstegall@littler.com
                       6
                               Attorneys for Defendants
                       7       SBARRO, LLC dba SBARRO PIZZA, SBARRO, INC. dba
                               SBARRO PIZZA
                       8

                       9

                    10                                         UNITED STATES DISTRICT COURT

                    11                                               DISTRICT OF NEVADA

                    12
                               SANDRA M. MEZA-PEREZ,
                    13
                                                  Plaintiff,                       Case No. 2:19-cv-00373-APG-NJK
                    14
                               vs.                                                 STIPULATION AND PROPOSED
                    15                                                             ORDER TO EXTEND TIME TO FOR
                               SBARRO LLC dba SBARRO PIZZA, a                      DEFENDANTS TO FILE OPPOSITION
                    16         foreign limited liability company, SBARRO,          TO PLAINTIFF’S MOTION FOR
                               INC. dba SBARRO PIZZA, a foreign                    CLARIFICATION
                    17         corporation, ZACHARY CEBALLES, an
                               individual, EFRAIN HERNANDEZ, an                    [FIRST REQUEST]
                    18         individual, and JESUS ALATORRE, an
                               individual,
                    19
                                                  Defendants.
                    20

                    21                Defendants SBARRO LLC dba SBARRO PIZZA, and SBARRO, INC. dba SBARRO PIZZA,

                    22         (collectively herein as “Defendants Sbarro”), and Plaintiff SANDRA M. MEZA-PEREZ (“Plaintiff”),

                    23         by and through their respective counsel of record, hereby stipulate and agree to extend the time for

                    24         Defendants to file their Opposition to Plaintiff’s Motion for Clarification, (ECF No. 216), currently

                    25         due on September 10, 2021, by two weeks, up to and including September 24, 2021.

                    26                The parties require this extension due to competing deadlines and needing additional time to

                    27         gather the information. As such, the parties stipulate for the extension in order to finalize and provide

                    28         the Opposition to the Court.
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:19-cv-00373-APG-NJK Document 218
                                                                      217 Filed 09/09/21 Page 2 of 2



                       1                This extension is made in good faith and not for the purpose of undue delay.

                       2       Dated: September 9, 2021                          Dated: September 9, 2021
                       3

                       4       /s/ Jordan J. Butler, Esq.________________
                               BRADLEY S. SCHRAGER, ESQ.
                       5                                                          PATRICK H. HICKS, ESQ.
                               JOHN M. SAMBERG, ESQ.
                                                                                  KELSEY STEGALL, ESQ.
                               JORDAN J. BUTLER, ESQ.
                       6                                                          LITTLER MENDELSON, P.C.
                               WOLF, RIFKIN, SHAPIRO, SCHULMAN &
                       7       RABKIN, LLP
                                                                                  Attorneys for Defendants
                                                                                  SBARRO, LLC dba SBARRO PIZZA,
                       8       Attorneys for Plaintiff
                                                                                  SBARRO, INC. dba SBARRO PIZZA
                               SANDRA M. MEZA-PEREZ
                       9
                                                                                  Dated: September 9, 2021
                    10

                    11
                                                                                  /s/ Patrick N. Chapin, Esq.
                    12                                                            PATRICK N. CHAPIN, ESQ.
                                                                                  PATRICK N. CHAPIN, LTD.
                    13

                    14                                                            Attorney for Defendant ZACHARY
                                                                                  CEBALLES
                    15

                    16

                    17                                                       ORDER
                    18                                                       IT IS SO ORDERED.
                    19                                                                September 9,
                                                                             Dated: _____________________, 2021.
                    20

                    21

                    22                                                       _______________________________________
                                                                             UNITED STATES DISTRICT JUDGE
                    23         4818-7266-1754.1 / 099156-1001

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
